Citation Nr: 0330782	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-22 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a disability due 
to nerve damage of the lower left side of the back and legs 
involving left femoral cutaneous neuropathy.  

3.  Entitlement to service connection for a skin disorder 
including fungus on the big toes and a rash on the groin.  

4.  Entitlement to service connection for a lung disability.  

5.  Entitlement to service connection for a sinus 
disability.  

6.  Entitlement to service connection for a disability of 
the soft tissue in the left arm and leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On September 17, 2002, the Board of Veterans' Appeals (BVA 
or Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After receiving any response to 
paragraph #2, prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran: (1) 
having a friend, John Hill, killed 
and/or wounded in 1971 while assigned to 
the unit identified by the veteran per 
the response in paragraph 2 above; and 
(2) having a lieutenant shot from 
Company B, 169th Engineer Battalion 
(Construction).  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  NOTE:  If the veteran 
does not provide specific dates for the 
incidents, as requested above, request 
morning reports for the period July to 
September 1971.  The USASCRUR should 
also be asked to substantiate the 
veteran's claimed exposure to Agent 
Orange while in Vietnam.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded appropriate 
examinations to determine whether he has 
disability due to nerve damage of lower 
left side of the back and legs involving 
left femoral cutaneous neuropathy, skin 
disability including fungus on the big 
toes and a rash on the groin, a lung 
disability, a sinus disability, and 
disability of the soft tissue in the 
left arm and leg.  The VA examiners 
should state on the examination reports 
whether such review of the record has 
been made.  The examiners must ensure 
that all indicated tests and studies are 
accomplished.  If disability due to 
nerve damage of lower left side of the 
back and legs involving left femoral 
cutaneous neuropathy, skin disability 
including fungus on the big toes and a 
rash on the groin, a lung disability, a 
sinus disability, and disability of the 
soft tissue in the left arm and leg is 
found, the examiners should express 
opinions as to whether the disabilities 
are as likely as not related to service, 
including as a result of exposure to 
Agent Orange.  The examiners should 
provide reasons and bases for all 
opinions expressed.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



